Citation Nr: 0329896	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for a left hand and 
wrist disorder.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
January 1968 to September 1974.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee in which 
the RO denied the appellant's claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
a psychiatric disorder other than PTSD, a sinus disorder and 
a left hand and wrist disorder.

The current claims file is not the original claims file as 
that was apparently lost in early 2002, along with the 
appellant's service medical records and correspondence from 
the appellant dated in 1999 and 2000.  The Board notes that 
further reconstruction of the claims file can be accomplished 
by contacting the Tennessee Department of Corrections to 
obtain copies of the medical records dated from June 1998 to 
December 2000 that were considered by the RO in July 2001.  
The Board also notes that the reports of the VA medical 
examinations that were conducted in May 2000 and April 2001 
were not included in the rebuilt file.  It also appears that 
only part of the appellant's service medical records, dated 
between July 22, 1970 and September 23, 1974, were in the 
lost claims file.  Those other records, dated from January 
1968 to July 1970, should be sought.

Because the claims file is a rebuilt file, the original 
designation by the appellant of a representative is not of 
record.  The November 2000 SOC indicates that the American 
Legion was the representative.  The August 2001 SSOC lists 
the Paralyzed Veterans of America, but the associated notice 
letter lists the American Legion.  In September 2003, the 
American Legion declined to submit an informal hearing 
presentation pursuant to the discrepancy and the provisions 
of 38 C.F.R. § 14.631.  The Board thereafter sent a letter to 
the appellant in October 2003, and provided him with a VA 
Form 21-22.  The appellant returned the form that same month 
and designated the Veterans of the Vietnam War, Inc. as his 
representative.  While the appellant's current representative 
has not reviewed the claims file, the opportunity to do so 
before a Board decision is issued will occur because the case 
is being remanded.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

While this case was in appellate status, the Court clarified 
the scope of the duty to assist provisions contained in the 
Veterans Claims Assistance Act of 2000 (VCAA) that was 
enacted on November 9, 2000.  In particular, the Court has 
found that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

As noted above, the claims folder is a rebuilt one.  The 
rebuilt file does not contain the service medical records or 
service personnel records of the appellant.  In cases where 
the veteran's service medical records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

For all intents and purposes, at least four years' worth of 
the appellant's service medical records appear to be 
irretrievably lost.  However, it is unclear whether the 
service medical records from January 1968 to July 1970 and 
the service personnel records are still available.  It is 
also unclear whether the RO has attempted to obtain 
alternative records, such as morning reports and Surgeon 
General's records, to show that the appellant had treatment 
during his active duty.  The VA Adjudication Procedure Manual 
provides that alternate sources of evidence may be utilized 
in fire-related cases.  A non-exhaustive list of documents 
that may be substituted for service medical records in this 
case includes: statements from service medical personnel, 
"buddy" certificates or affidavits, employment physical 
examinations, medical evidence from hospitals, clinics and 
private physicians by which or by whom a veteran may have 
been treated, especially soon after service discharge, 
letters written during service, photographs taken during 
service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (October 6, 1993).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate each of his claims 
and of what part of such evidence the 
Secretary will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any pertinent medical or 
psychiatric treatment records dated from 
1974 to the present that are not on file.  
If so, an attempt to obtain the records 
should be undertaken.  To the extent that 
there is an attempt to obtain records that 
is unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.

4.  The RO should take all appropriate 
steps to secure any additional service 
medical records or alternative records for 
the appellant through official channels.  
These records should be associated with 
the claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

5.  The RO should take appropriate steps 
to secure the appellant's Air Force 
service personnel records from the 
Official Military Personnel File (OMPF) 
or from any other appropriate source.  
These records should be associated with 
the claims file.

6.  The RO should obtain copies of the VA 
medical examination reports dated in May 
2000 and April 2001, and all RO notice 
letters and associate them with the 
rebuilt claims file.

7.  With assistance from the appellant as 
needed, the RO should obtain contact the 
Tennessee Department of Corrections to 
obtain copies of the appellant's medical 
records dated from June 1998 to the 
present.  These records should be 
associated with the claims file.

8.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


